Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
Claims 27-40, 47 and 48 are pending, claims 1-26 and 41-46 having been cancelled.

Claim Rejections - 35 USC § 112
The rejection of claims 39 and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.
 
Double Patenting
The rejection of the claims on the ground of nonstatutory double patenting is withdrawn based on the terminal disclaimer filed on May 18, 2021.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art is U.S. Patent App. Pub. No. 2002/0134933 to Jenkins et al., U.S. Patent No. 7,677,449 to Macklin et al. and U.S. Patent App. Pub. No. 2004/0119591 to Peeters.
Jenkins and Macklin are discussed in the Office Action dated July 20, 2020.  Jenkins discloses an ion mobility spectrometer (IMS) comprising an ionization region and a drift region by switching between 
The cited prior art does not disclose an IMS configured to clear down by operating a clear down where no sample is added during the clear down and performing a switching between the positive and negative ion modes a plurality of times.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 27-40, 47 and 48 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714